Citation Nr: 0023842	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  99-09 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran retired after 30 years of active service from 
June 1959 to June 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1999 rating decision from the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for a low back 
disability.

The Board notes that the veteran timely perfected an appeal 
on the issue whether new and material evidence had been 
submitted on his claim for service connection for hearing 
loss.  At the November 1999 hearing the veteran requested 
that this issue be withdrawn from consideration.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b) (1998).  This issue has not been certified to the 
Board by the RO.  Therefore, the issue of whether new and 
material evidence has been submitted, sufficient to reopen a 
claim for service connection for hearing loss, is not before 
the Board.


FINDING OF FACT

The record contains no competent medical evidence of a nexus 
between the veteran's current back disorder and any incident 
of his active military service, including the two isolated 
complaints of low back pain during service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's service medical records show treatment in March 
1982 for complaints of low back pain with no history of 
trauma.  An assessment of mild lumbosacral skeletal muscle 
spasm was reported.  In December 1983, the veteran again 
complained of back pain of two months duration.  An 
assessment of resolving back strain was provided.  On 
physical examination in July 1986, no abnormalities of 
the spine were reported and the veteran noted no history of 
recurrent back pain.  The veteran's retirement physical 
examination in January 1989 noted no abnormalities of the 
spine and the veteran reported no history of recurrent back 
pain.  

A VA general medical examination was conducted in September 
1989.  Physical examination revealed full range of motion of 
the back with no weakness or spasm.  

In September 1992, the veteran was treated with a two-week 
history of radicular back pain, beginning at approximately 
T5.  The veteran reported no previous injury and ho history 
of similar discomfort.  X-ray examination of the thoracic 
spine revealed diffuse mild degenerative changes.  The 
physician provided assessments of possible vertebrocostal 
arthritis versus spurs and compression nerves versus 
compression of T5 vertebra.  

In September 1997, the veteran reported complaints of left-
sided low back pain since that morning with radiating pain to 
the left hip and knee.  The physician provided an assessment 
L4 radiculopathy.  X-ray examination in October 1997 showed 
severe degenerative change with near total loss of the disk 
space height at L4-5.  

By letter, dated in February 1998, W.S.R., M.D., stated that 
the veteran was recovering from left-sided L2-3 decompression 
spinal surgery, performed in January 1998.  The record 
contains treatment and surgical reports for the veteran's 
back condition from Dr. W.S.R. from January 1998 to February 
1999.  A history, taken at the time of the January 1998 
surgery, noted mild back pain "off and on for the last three 
to four years."  

In July 1998, the veteran filed an initial claim for VA 
benefits for service connection for a post-operative low back 
condition.  

At a hearing before an RO hearing officer in November 1999, 
the veteran testified that he initially injured his back in 
March 1982, while performing his military duties including 
repeatedly lifting heavy objects.  Transcript, pp. 1-2.  He 
reported that he again experience problems with his back in 
December 1983.  He stated that his back continued to be 
painful, but he did not seek any medical attention for the 
condition.  Transcript, p. 3.  He noted that he wore a back 
brace in 1984.  Transcript, pp. 5-6.  The veteran indicated 
that his physicians reported that his current back condition 
had developed over a period of time.  Transcript, p. 5.  

At the November 1999 hearing the veteran submitted a 
statement indicating that the changes noted on medical 
evaluations after 1992 had been going on over a lifetime.  He 
reported that during service he worked on the flight line 
lifting black boxes that weighed over 100 pounds.  He noted 
that he currently had constant low back pain and numbness in 
his left leg.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Where certain diseases, such as 
arthritis, are manifested to a compensable degree within the 
initial post-service year, service connection may be granted 
on a presumptive basis.  38 U.S.C.A. §§  1101, 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107; Hensley v. West, 212 F.3d 1255, 
1260 (Fed. Cir. 2000); Morton v. West, 12 Vet. App. 477, 480 
(1999); Murphy, 1 Vet. App. 78 (1990).

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

In the instant case, the veteran has submitted evidence of a 
current back disability.  The medical records from Dr. W.S.R. 
show lumbar spine surgery in January 1998 and the veteran 
reported continued pain in his back following that surgery.  

The veteran's service medical records contain two isolated 
complaints of low back pain - in March 1982 and again in 
December 1983.  These complaints appeared to be acute and 
transitory and had resolved by service separation.  No 
further complaints, diagnoses or opinions of any back 
disorders were noted in the remaining five years of the 
veteran's active service.  The veteran specifically 
denied any history of recurrent back pain at his service 
retirement exam.  No spinal abnormalities were noted on 
retirement examination in January 1989.

Further, the record contains no competent medical evidence of 
a nexus between the veteran's current back disability and any 
incident of his active military service, including the two 
complaints of back pain during service.  The post service 
treatment records in September 1992 noted only a two-week 
history of back pain and the veteran denied a history of 
previous back discomfort.  Surgical report in January 1998 
noted pain for three-to-four years, which would indicate an 
origin approximately five years after discharge from service.  
Dr. W.S.R. provided no opinion as to the etiology of the 
veteran's current back disorders.  

The appellant's representative contends that VA expanded it 
duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well-
grounded claim.  Veterans Benefits Administration Manual 
M21-1, Part III, Chapter 1, 1.03(a0, and Part VI, Chapter 2, 
2.10(f) (1996).  The Court has recently held that if the 
appellant fails to submit a well-grounded claim, VA is under 
no duty to assist in any further development of the claim.  
See Hensley, 212 F.3d at 1260; Morton, 12 Vet. App. at 480. 
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
38 C.F.R. § 3.159(a) (1998).  However, the Court has held 
that there is some duty to inform the veteran of the evidence 
necessary for the completion of an application for benefits, 
under 38 U.S.C.A. § 5103(a) (West 1991), even where the claim 
appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette, 8 Vet. App. at 79-80.  
Section 5103(a) imposes an obligation to notify a veteran of 
factual evidence needed only when the circumstances of a case 
put VA on notice that relevant evidence may have existed, or 
could have been obtained, that if true, would have made the 
claim "plausible" and that such evidence had not been 
submitted with the application.  Smith v. West, 214 f.3d 
1331, 1334 (Fed. Cir. 2000) (per curiam).  The veteran has 
not identified any medical evidence that has not been 
submitted or obtained, which would support a well-grounded 
claim.  Thus, VA has satisfied its duty to inform the veteran 
under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 
9 Vet. App. 240, 244 (1996).


ORDER

Entitlement to service connection for a low back disability 
is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

